Citation Nr: 1803828	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), general anxiety disorder (GAD), and other specified trauma and stressor related disorder (OSTSRD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), generally a claim of service connection for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed.  As such, the Board has expanded the Veteran's claim for service connection for PTSD to include MDD, GAD, and OSTSRD.  For reasons clarified below, however, PTSD will be treated as a separate service connection issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's acquired psychiatric disorder, other than PTSD, was caused by active service. 

2.  The evidence of record, on balance, does not support a current diagnosis of PTSD.


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125  (a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-V); a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in service occurred.  
38 C.F.R. § 3.304(f).  Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the medical evidence of record shows that the Veteran has an acquired psychiatric disorder, currently diagnosed as OSTSRD.  Specifically, a November 2017 VA examination showed that the Veteran had OSTSRD; reflecting new nomenclature in the DSM-V, but was a continuation of the anxiety disorder diagnosis from the December 2010 VA examination.  Therefore, the first requirement for service connection is met. 

The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  The Board notes the Veteran's lay contentions are consistent with fear of hostile military and terrorist activity due to the casualties he witnessed during his service in the Republic of Vietnam, which is confirmed by the record.  Therefore, his lay contentions are consistent with the circumstances and conditions of such service.  The Board finds his lay contentions highly probative and the evidence supports the second requirement of an in-service occurrence of a psychiatric disorder.

With regard to final nexus requirement, the November 2017 VA examiner indicated the Veteran's OSTSRD was at least as likely as not related to combat experiences in Vietnam.  Given the competent and credible positive nexus opinion, and the absence of any competent opinion to the contrary, the Board finds that it is at least as likely as not that the Veteran's OSTSRD was caused by military service.  Accordingly, service connection for an acquired psychiatric disorder, other than PTSD, is warranted.

The Board finds, however, that service connection for PTSD is not warranted.  This diagnosis is not established in VA mental health examinations conducted in December 2010 and November 2017; the former examination utilized the DSM-IV criteria and contains a diagnosis of anxiety disorder not otherwise specified, whereas the latter examination utilized DSM-V criteria and contains a diagnosis of sub-threshold PTSD/OSTSRD.  Both diagnoses were based upon a thorough examination and a claims file review.  While VA records dated in November 2014 and January 2015 do indicate recurrent PTSD, these records are not accompanied by an explanation and do not reflect a thorough claims file review, as compared to the examination reports.  Consequently, the Board finds that the preponderance of the evidence is against a PTSD diagnosis, while simultaneously finding that service connection is warranted for an acquired psychiatric disorder, other than PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is granted.

Entitlement to service connection for PTSD is denied.

REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  The Veteran was afforded a VA audiological examination in May 2010, during which the examiner provided a negative nexus opinion.  The examiner opined the bilateral hearing loss and tinnitus were not etiologically because the Veteran's service treatment records (STRs) showed normal hearing and were silent for documentation of hearing problems.  In a May 2010 statement, the Veteran contended his hearing loss was caused by drill sergeants yelling in his ears and banging metal trash can lids next to his bed, close mortar and rocket attacks, and artillery fire during firefights in Vietnam.  

The examiner did not address the Veteran's lay testimony; instead, they relied solely on the absence of medical evidence in the STRs and improperly discounted the Veteran's testimony when explaining his rationale.  Therefore, an additional opinion that considers and addresses the Veteran's competent statements regarding the onset of his hearing loss and tinnitus must be obtained on remand.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion); Barr v. Nicholson, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA audiological examination with a qualified medical professional regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  All necessary audiological testing should be accomplished.  Provide two separate opinions for bilateral hearing loss and tinnitus, as to whether each disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner's attention is directed to the May 2010 Statement in Support of Claim, and the Veteran's contentions therein.  All opinions must be supported by a thorough rationale and based upon the entirety of claims file, to include the Veteran's lay testimony.

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


